Citation Nr: 1550736	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 13, 2013, and in excess of 20 percent thereafter for a bilateral hearing loss disability.

2.  Entitlement to an increased initial rating in excess of 10 percent for tinnitus, to include whether referral for extraschedular consideration is warranted.

3.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to Agent Orange exposure. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from June 1965 to April 1969; as well as in the National Guard from January 1965 to May 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for colon cancer, declined to reopen claims for service connection for hypertension and COPD, and established service connection for hearing loss and tinnitus. 

Over the course of the appeal, the RO increased the Veteran's disability rating for his hearing loss disability in an October 2013 rating decision.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  While the Veteran sent in a February 2014 Appeal Status Election form stating that increasing his hearing loss rating to 20 percent satisfied his appeal, and VA in turn sent the Veteran a March 2014 letter notifying him that his appeal was withdrawn and to notify VA if the information was correct, to which there was no response, the Board subsequently received testimony at the Veteran's August 2015 Board hearing regarding his claim for an increased rating for his bilateral hearing loss disability.  Therefore, the appeal is not considered to be withdrawn, unless the Veteran indicates otherwise in the future.  

The issues of whether new and material evidence has been received to reopen claims for service connection for neck and shoulder conditions, as well as a total rating based on unemployability due to service-connected disability (TDIU), have been raised by the record in the Veteran's December 2012 VA 9 substantive appeal.  The Veteran states that he is no longer able to work, as he cannot bend or look from side to side efficiently, however, these are separate claims for a shoulder and neck condition not currently before the Board, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nor does the Veteran specifically indicate that he is unemployed due to his service-connected hearing loss or tinnitus.  Therefore, the Board does not have jurisdiction over the aforementioned issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The issues of an increased rating for hearing loss and service connection for colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 10 percent rating in effect is the maximum schedular rating for service-connected tinnitus; the Veteran's tinnitus is contemplated and reasonably described by the rating criteria and does not presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

2.  In an unappealed decision, dated in August 2008, the RO denied the appellant's claim for service connection for hypertension.
3.  Evidence submitted since the August 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for hypertension sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.

4.  In an unappealed decision, dated in February 2008, the RO denied the appellant's claim for service connection for COPD.

5.  Evidence submitted since the February 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for COPD sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).

2.  The August 2008 decision that denied the appellant's claim for service connection for a hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

3.  Since the August 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The February 2008 decision that denied the appellant's claim for service connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008). 

5.  Since the February 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for COPD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist for Increased Rating for Tinnitus

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for tinnitus.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran does not allege such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment and private records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his tinnitus claim for an increased rating.  The VA examination reports from August 2010 and May 2013 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in August 2015.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Duties to Notify and Assist for New and Material Claims

In this case, while Kent v. Nicholson, 20 Vet. App. 1 (2006) is currently no longer controlling under VAOPGCPREC 6-2014, the RO regardless sent notification in May 2010, which included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  The Veteran specifically noted in a November 2007 correspondence that he had no service treatment records from his National Guard service, and that he was not claiming any injury from that time period.  Also as stated above, the Board observes that all appropriate due process concerns have been satisfied with regards to the Veteran's hearing.  See 38 C.F.R. § 3.103 (2015).  

It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).  As set forth below, the appellant has not submitted new and material evidence to reopen the claim for service connection for a hypertension or COPD.  Accordingly, VA has no further duty to assist him in the development of him claim.  In sum, the Board finds that the duty to assist has been met. 

Increased Rating for Tinnitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the instant case, the Veteran has been assigned a 10 percent disability rating for the whole of the appeal period.  

In August 2010, the Veteran reported constant, bilateral tinnitus at a VA examination.

In May 2013, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran's tinnitus did not impact ordinary conditions of daily life, including ability to work.

In August 2015, the Veteran testified that he had constant ringing or humming in his ears.  

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2015).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and his claim is therefore denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

Extraschedular Consideration of Tinnitus

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected tinnitus is contemplated and reasonably described by the rating criteria under Diagnostic Code 6260.  See 38 C.F.R. § 4.87 (2015).  In this regard, the Veteran's tinnitus has been manifested by constant bilateral ringing in the ears.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 6260.  See id.  While the Veteran's representative argued in the August 2015 hearing that the Veteran should be afforded extraschedular consideration, the Board finds that a comparison of the Veteran's tinnitus with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for bilateral hearing loss, posttraumatic stress disorder, coronary artery disease, diabetes, peripheral neuropathy, and a wrist condition, in addition to his tinnitus disability.  The medical and treatment records do not reflect that the Veteran's service-connected tinnitus results in further disability when looked at in combination with the Veteran's other service-connected disabilities.   Therefore, the Board finds that the schedular criteria adequately describe the Veteran's tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected tinnitus him totally unemployable.  While the Veteran notes under a heading of  "tinnitus" in his December 2012 VA 9 substantive appeal that he is no longer able to work as he cannot bend or look from side to side efficiently, this is in referral to separate claims for a shoulder and neck condition not currently before the Board, and not his current appeal for an increased claim for tinnitus.  Similarly, he states on the VA Form 9 that he is physically unable to hold a position in the fields of his training, but does not state that this is due to any of his service-connected disabilities currently on appeal.  Accordingly, the Board concludes that a claim for TDIU has been raised but not specifically in conjunction with his claim for an increased rating for tinnitus or hearing loss that is currently on appeal and thus it has been referred above.

Analysis - New and Material Evidence

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New and Material Evidence - Hypertension

In August 2008, the Regional Office denied the Veteran's claim of entitlement to service connection for hypertension, based on a finding that although the evidence showed a diagnosis of and treatment for hypertension, there was no evidence showing a relationship between the Veteran's hypertension and military service; and that medical evidence failed to show a compensable manifestation of hypertension within one year of military discharge.

The relevant evidence of record at the time of the August 2008 decision consisted of service treatment records, including a notation in the Veteran's entrance examination that he was told by a doctor that he had high blood pressure in 1961, but did not have it presently; and VA medical center (VAMC) records, and records from Dr. M.H.G., all noting a diagnosis of hypertension.  The notes from Dr. M.H.G. from September 1998 noted the Veteran had hypertension for approximately the past 10 years.  The Veteran did not file a notice of disagreement with the August 2008 rating decision.  Therefore, the August 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 39 C.F.R. 
§ 20.1103.  

In April 2010, a claim to reopen the issue of entitlement to service connection for hypertension was received.  Evidence of record subsequent to the August 2008 rating decision includes Social Security Administration (SSA) records, Freeman Health records, and updated VAMC treatment records, including records from the Vinita outpatient clinic, all continuing to show a diagnosis of hypertension.  The Veteran also had an August 2015 hearing, where he specifically denied when asked by his representative that any of his doctors had expressed any concerns that his diabetes might be aggravating his high blood pressure.  He also stated that his hypertension had worsened and that he was now on twenty pills per day. 

The August 2015 hearing transcript contains new evidence that was not of record at the time of the August 2008 decision.  The transcript consisted of the Veteran reasserting his claim that his hypertension was due to Agent Orange and stating that it had worsened.  However, the Veteran's testimony did not provide any new information regarding how his claimed hypertension relates to service, only that it was worsening, which again goes toward demonstrating his current disability.  The Veteran's lay statements regarding his theories related to Agent Orange cannot be used as new and material evidence, as they are duplicative of his prior statements.  

The Vinita VAMC outpatient treatment records and other medical records including Social Security records, are new in that the evidence was not of record at the time of the August 2008 decision.  However, the VA outpatient treatment records and other records merely display ongoing treatment for the Veteran's hypertension, demonstrating a current diagnosis, which was already of record at the time of the August 2008 decision.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran's hypertension was incurred in or aggravated in service, or that it manifested within a year of service.
None of the newly submitted evidence shows that the Veteran's hypertension is related to his military service, including his Agent Orange exposure, a previously unsubstantiated element of the claim.  The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  Accordingly, having determined that new and material has not been submitted, the Veteran's claim for service connection for hypertension is not reopened.

New and Material Evidence - COPD

In February 2008, the Regional Office denied the Veteran's claim of entitlement to service connection for COPD, based on a finding that the service treatment records did not show any complaints or treatment for this condition while the Veteran was in the military, and that while a current diagnosis of COPD was shown by the record, that there was no link of this condition to military service.  The decision also noted that there was no medical link to establish a relationship between Agent Orange exposure and the Veteran's COPD.

The relevant evidence of record at the time of the February 2008 decision consisted of service treatment records, and treatment records including VA pulmonary function laboratory records from August 2006 noting a diagnosis of COPD.  The Veteran did not file a notice of disagreement with the February 2008 rating decision.  Therefore, the February 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 39 C.F.R. § 20.1103.  

In April 2010, a claim to reopen the issue of entitlement to service connection for COPD was received.  Evidence of record subsequent to the February 2008 rating decision includes Social Security Administration records, and Freeman Health and updated VAMC treatment records, continuing to show a diagnosis of COPD, including updated Vinita outpatient treatment records.  There was also an August 2015 hearing transcript, where the Veteran testified that his VAMC Vinita records now showed that he was on a CPAP machine and that it took him much longer to due yard work because he would become out of breathe.  Again, when the representative asked the Veteran whether any physicians told him that his COPD was more difficult to treat because of his service-connected diabetes, or coronary artery disease, the Veteran specifically denied anyone every mentioning this possibility.  

The August 2015 hearing transcript is not new and material evidence.  The transcript consisted of the Veteran reasserting his claim that his COPD was due to Agent Orange and stating that it had worsened.  The Veteran's testimony did not provide any new information regarding his claimed COPD, and how his current condition relates to service; in fact he explicitly denied that his COPD was related to any other service-connected disabilities.  The Veteran's lay statements cannot be used as new and material evidence, as they are either duplicative of his prior statements or do not address previously any unsubstantiated elements of his claim.  

The Vanita VAMC outpatient treatment records and other medical records, including SSA records, are new in that the evidence was not of record at the time of the February 2008 decision.  However, the VA outpatient treatment records merely display ongoing treatment for the Veteran's COPD, demonstrating a current diagnosis, which was already of record at the time of the February 2008 decision.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran's COPD was incurred in or aggravated in service.

None of the newly submitted evidence shows that the Veteran's COPD is related to his military service, including his Agent Orange exposure, a previously unsubstantiated element of the claim.  The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  Accordingly, having determined that new and material has not been submitted, the Veteran's claim for service connection for COPD is not reopened.


ORDER

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for hypertension is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for COPD is denied.


REMAND

First, the Veteran essentially contends that his bilateral hearing loss disability is worse than contemplated by his current disability rating.

The Veteran was last evaluated for his service-connected bilateral hearing loss disability in May 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However the Veteran testified his August 2015 hearing that when his wife spoke to him that she sounded muffled and that he would have to keep his window rolled down in the car to make sure he heard oncoming traffic, and that he had problems hearing his grandchildren due to their higher tones.  As there appears to have possibly been worsening of hearing acuity since the Veteran was last evaluated, a contemporaneous examination of the Veteran's current bilateral hearing loss disability is necessary to accurately assess his disability picture.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Next, the Veteran essentially contends that he has colon cancer due to his to service-connected diabetes mellitus II; or alternatively, resulting from Agent Orange exposure.  It is noted that while the Veteran has claimed his condition as secondary to diabetes, it appears from his June 2010 statement that he is again in fact referring to Agent Orange exposure, as he stated his colon cancer was "connected" to Agent Orange exposure, "just as" his diabetes was connected to Agent Orange exposure.  

The Veteran has not yet been afforded a VA examination for his claimed colon cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79(2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the Veteran's contentions that he has colon cancer due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted by an August 2007 Personnel Information Exchange System response verifying his service in Vietnam.  Even though the Veteran cannot be granted service connection on a presumptive basis, because colon cancer is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had colon cancer or colon cancer residuals at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his colon cancer, including his claims that it is due to his Agent Orange exposure.  See McLendon, supra; Combee, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current severity of his bilateral hearing loss disability.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner must also indicate whether the test results obtained are deemed reliable. 

A detailed explanation of any opinions reached should be provided. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of his colon cancer.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

3.  After completion of the above actions, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.   Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


